DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Fig. 4).
Regarding claim 1, Kim (Fig. 4) discloses an amplifier circuit comprising an amplifier transistor (472) configured to amplify an input signal (RF_in) and to output an amplified signal (the signal coming out of the collector terminal of transistor 472) and configured to operate in at least two operation modes (ON and OFF) having different characteristics, a first bias circuit (440) comprising a first bias supply transistor (442) and the first bias circuit (440) being configured to supply an output current (the current coming out of the emitter of transistor 442) of the first bias supply transistor (442) to the amplifier transistor (472) as a bias current (the current flowing from the emitter of transistor 442 to the base of transistor 472), a second bias circuit (410) comprising a second bias supply transistor (422) and a current path (432) and the second bias circuit (410) being configured to supply a first portion (first portion of the signal coming out of the emitter of transistor 422) of an output current (the signal coming out of the emitter of transistor 422) of the second bias supply transistor (422) to the amplifier transistor (472) as the bias current (the current flowing from the emitter of transistor 422 to the base of transistor 472) and to return a second portion (second portion of the signal coming out of the emitter of transistor 422) of the output current (the signal coming out of the emitter of transistor 422) via the current path 
Regarding claim 2, wherein the at least two operation modes (ON and OFF) have different relationships between a gain and an output level.
Regarding claims 3 and 4, wherein the second bias circuit (410) is configured to decrease the output current (the signal coming out of the emitter of transistor 422) of the second bias supply transistor (422) in response to an increase in current flowing through the current path (432).

Allowable Subject Matter
Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 18 and 19 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2650